DISMISS; and Opinion Filed April 17, 2014.




                                             Court of Appeals
                                                              S     In The


                                      Fifth District of Texas at Dallas
                                                         No. 05-14-00460-CR
                                                         No. 05-14-00461-CR
                                                         No. 05-14-00462-CR
                                                         No. 05-14-00463-CR

                                             TROY LEE PERKINS, Appellant
                                                         V.
                                             THE STATE OF TEXAS, Appellee

                         On Appeal from the 282nd Judicial District Court
                                       Dallas County, Texas
            Trial Court Cause Nos. F07-00645-S, F07-71769-S, F07-71970-S, F07-71990-S

                                            MEMORANDUM OPINION
                                           Before Justices Lang, Myers, and Brown
                                                  Opinion by Justice Brown
            Troy Lee Perkins pleaded guilty to four aggravated robbery offenses. Pursuant to plea

agreements, he was sentenced to twelve years’ imprisonment in each case.                                                     Sentence was

imposed in open court on January 7, 2008, and appellant did not appeal at that time. The Court

now has before it appellant’s April 14, 2014 fourth motion seeking out-of-time appeals of his

convictions. 1 In this fourth notice of appeal, appellant again seeks to withdraw his guilty pleas.




     1
         This Court has previously dismissed for want of jurisdiction appeals involving these same trial court numbers. See Perkins v. State, Nos.
05-14-00091–00094-CR (Tex. App.–Dallas Feb. 3, 2014, pet. ref’d); Perkins v. State, Nos. 05-13-01119–01122-CR (Tex. App.–Dallas Sept.
11, 2013, pet. ref’d); Perkins v. State, No. 05-12-01511-CR (Tex. App.–Dallas Dec. 13, 2012, no pet.); Perkins v. State, Nos. 05-12-01512–
01514-CR (Tex. App.–Dallas Nov. 28, 2012, no pet.).
       Appellant’s April 14, 2014 notice of appeal is untimely as to his January 7, 2008

sentences in these cases. See TEX. R. APP. P. 26.2(a)(1); Slaton v. State, 981 S.W.2d 208, 210

(Tex. Crim. App. 1998) (per curiam). Moreover, this Court has received nothing from the Texas

Court of Criminal Appeals stating appellant has been granted out-of-time appeals, and this Court

has no authority to grant appellant out-of-time appeals.

       We dismiss the appeals for want of jurisdiction.



                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47

140460F.U05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TROY LEE PERKINS, Appellant                            On Appeal from the 282nd Judicial District
                                                       Court, Dallas County, Texas
No. 05-14-00460-CR         V.                          Trial Court Cause No. F07-00645-S.
                                                       Opinion delivered by Justice Brown,
THE STATE OF TEXAS, Appellee                           Justices Lang and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 17th day of April, 2014.




                                                       /Ada Brown/
                                                       ADA BROWN
                                                       JUSTICE




                                                 –3–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TROY LEE PERKINS, Appellant                            On Appeal from the 282nd Judicial District
                                                       Court, Dallas County, Texas
No. 05-14-00461-CR         V.                          Trial Court Cause No. F07-71769-S.
                                                       Opinion delivered by Justice Brown,
THE STATE OF TEXAS, Appellee                           Justices Lang and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 17th day of April, 2014.




                                                       /Ada Brown/
                                                       ADA BROWN
                                                       JUSTICE




                                                 –4–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TROY LEE PERKINS, Appellant                            On Appeal from the 282nd Judicial District
                                                       Court, Dallas County, Texas
No. 05-14-00462-CR         V.                          Trial Court Cause No. F07-71970-S.
                                                       Opinion delivered by Justice Brown,
THE STATE OF TEXAS, Appellee                           Justices Lang and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 17th day of April, 2014.




                                                       /Ada Brown/
                                                       ADA BROWN
                                                       JUSTICE




                                                 –5–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TROY LEE PERKINS, Appellant                            On Appeal from the 282nd Judicial District
                                                       Court, Dallas County, Texas
No. 05-14-00463-CR         V.                          Trial Court Cause No. F07-71990-S.
                                                       Opinion delivered by Justice Brown,
THE STATE OF TEXAS, Appellee                           Justices Lang and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 17th day of April, 2014.




                                                       /Ada Brown/
                                                       ADA BROWN
                                                       JUSTICE




                                                 –6–